Citation Nr: 0603011	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include duodenal ulcer disease and a spastic duodenitis. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a blood disorder, 
to include auto-immune hemolytic anemia and Coombs positive 
hemolytic anemia.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied service 
connection for a headache disorder and a psychiatric 
disorder.  The RO also found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a stomach disorder, to include duodenal ulcer 
disease and a spastic duodenitis, as well as a claim for 
service connection for a blood disorder, to include auto-
immune hemolytic anemia and Coombs positive hemolytic anemia.

The issue of entitlement to service connection for a blood 
disorder, to include auto-immune hemolytic anemia and Coombs 
positive hemolytic anemia, is addressed in the REMAND portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The veteran is seeking service connection for psychiatric 
disorder, to include anxiety.  However, the record shows that 
the veteran was recently diagnosed with post-traumatic stress 
disorder as a result of stressors in service.  The Board 
notes that a claim for service connection for post-traumatic 
stress disorder is not the same as his claim for service 
connection for a psychiatric disorder, to include anxiety. 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered).  Therefore, the Board refers the veteran's claim 
for service connection for post-traumatic stress disorder 
back to the RO for appropriate action.

The Board also notes that a claim for service connection for 
Hodgkins lymphoma has been reasonably raised by the record.  
Hence, this issue is also referred back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran does not have a headache disorder as a result 
of service. 

3.  The veteran does not have a psychiatric disorder, to 
include anxiety, as a result of service. 

4.  An unappealed August 1990 rating decision denied service 
connection for a digestive system disease, including a 
spastic duodenum, hiatal hernia, and peptic ulcer disease. 

5.  The evidence received since the August 1990 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a stomach disorder, to include duodenal ulcer disease and a 
spastic duodenitis.

6.  An August 1996 Board decision denied service connection 
for a blood disorder, to include hemolytic anemia. 

7.  The evidence received since the August 1996 Board 
decision does raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a blood disorder, to include auto-immune hemolytic anemia and 
Coombs positive hemolytic anemia.




CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A psychiatric disorder, to include anxiety, was not 
incurred in or aggravated by service nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R.         §§ 3.303, 3.307, 3.309 (2005).

3.  The August 1990 rating decision which denied service 
connection for a digestive system disease, including a 
spastic duodenum, hiatal hernia, and peptic ulcer disease, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R.            §§ 20.302, 20.1103 (2005).

4.  The additional evidence presented since the August 1990 
rating decision is not new and material, and the claim for 
service connection for a stomach disorder, to include 
duodenal ulcer disease and a spastic duodenitis, has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2005); 38 C.F.R         §§ 3.102, 3.156, 3.159 
(2005).

5.  An August 1996 Board decision that denied service 
connection for a blood disorder, to include hemolytic anemia, 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.1100 (2005).

6.  The evidence received since the August 1996 Board 
decision is new and material, and the claim for service 
connection for blood disorder, to include auto-immune 
hemolytic anemia and Coombs positive hemolytic anemia, is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002 & 
Supp. 2005); 38 C.F.R.                §§ 20.1105, 3.159 
(2003); 38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a headache 
disorder; a psychiatric disorder, to include anxiety; a 
stomach disorder, to include duodenal ulcer disease and a 
spastic duodenitis; and a blood disorder, to include auto-
immune hemolytic anemia and Coombs positive hemolytic anemia.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated June 2004, a statement of the case (SOC) issued in 
April 2005, as well as a letters by the RO dated January 2003 
and August 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  The letters by the RO 
also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see SOC dated April 2005).  In other 
words, the essential fairness of the adjudication process has 
not been affected by the error as to the timing of the 
notification letters.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

The veteran submitted additional evidence since the SOC was 
issued in April 2005.  Since the veteran submitted a waiver 
of initial RO consideration, the Board finds that it can 
review the newly submitted evidence without initial review by 
the RO. 38 C.F.R. § 19.31 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a stomach disorder and a blood 
disorder, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A.      § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

II.  Headache Disorder

The veteran claims that he has a headache disorder as a 
result of service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including psychosis and peptic 
ulcer disease, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
he complained of headaches on one occasion in October 1967.  
However, no chronic headache disorder was identified in 
service.  Of particular relevance, a May 1969 separation 
examination report makes no reference to headaches. 

Evidence developed after service shows that the veteran was 
seen by Dr. R.P. in May 1987 for three week history of 
headaches associated with a sinusitis.  However, Dr. R.P. did 
not indicate that the veteran's headaches or his underlying 
sinusitis had their onset in service.  Shortly thereafter, 
the veteran was admitted to the University of Kansas Medical 
Center for a three week history of headaches.  The diagnoses 
included headache of unknown etiology.  

Indeed, the only evidence of a nexus or relationship between 
the veteran's headaches and his period of naval service are 
the veteran's own lay statement in support of his claim.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of a headache disorder, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a headache disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.

III.  Psychiatric Disorder, to Include Anxiety

The veteran claims that he suffers from a psychiatric 
disorder, to include anxiety, as a result of service.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The veteran's service medical records make no reference to 
psychiatric problems.  A psychiatric evaluation performed at 
his May 1969 separation examination was marked "normal."  
Thus, no chronic psychiatric disorder was identified in 
service.  

Treatment records dated from 1993 to 2001 show that the 
veteran was treated for depression by Dr. P.C.  However, none 
of these records includes a medical opinion concerning the 
etiology or date of onset of the veteran's depression. 

VA outpatient treatment records dated in April 2002 and 
February 2005 list a diagnosis of PTSD.  However, the issue 
involving service connection for PTSD is not before the Board 
at this time and has been referred back to the RO for 
appropriate action.  

Thus, since no medical evidence shows that the veteran's has 
a psychiatric disorder as a result of service, the 
preponderance of the evidence is against his claim for 
service connection for a psychiatric disorder, to include 
anxiety.  Despite the veteran's statements that he currently 
suffers from a psychiatric disorder as a result of service, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Jones and Espiritu, both supra.

IV.  Stomach Disorder, to Include 
Duodenal Ulcer Disease and a 
Spastic Duodenitis

The veteran is ultimately seeking service connection for a 
stomach disorder, to include duodenal ulcer disease and a 
spastic duodenitis.  However, the Board must first determine 
whether new and material evidence has been submitted since an 
August 1990 final decision by the RO.

In an August 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection 
digestive system disease, including a spastic duodenum, 
hiatal hernia, and peptic ulcer disease.  In so doing, the RO 
pointed out that a chronic digestive system disease was not 
shown in service.  In particular, although the veteran was 
seen for gastrointestinal complaints in service, an upper 
gastrointestinal series was negative.  The separation 
examination was also negative for evidence of a chronic 
digestive system disease.  After service the veteran was 
treated at the Shawnee Mission Medical Center in August 1984 
for severe abdominal pain with irritable bowel syndrome.  In 
light of these findings, the RO denied service connection on 
the basis that a chronic digestive system disease was not 
shown in service or within a reasonable period following 
separation from service.   

The veteran was notified of the August 1990 decision and of 
his appellate rights in a letter dated October 1990; however, 
he did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R.           §§ 20.302, 
20.1103.

In October 2003, the veteran attempted to reopen his claim 
for service connection for a stomach disorder, to include 
duodenal ulcer disease and a spastic duodenitis, on the basis 
of new and material evidence.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were revised, effective August 29, 2001.  These regulatory 
revisions apply to claims filed on or after August 29, 2001.  
Since the veteran filed a claim to reopen in October 2003, 
the amended regulatory provisions governing new and material 
evidence are applicable to the veteran's claim to reopen.  
Such provide that:

[N]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final August 1990 RO 
decision.  Since that decision, the veteran submitted 
photocopies of medical records from Shawnee Mission Medical 
Center dated from 1984 to 1985.  Since the RO had already 
considered these records at the time of the August 1990 
decision, they are not new.  

The veteran also submitted records from the University of 
Kansas Medical Center dated in 1987 and 1988.  A June 1987 
admission report notes that the veteran was admitted for 
abdominal pain of unknown etiology.  The Board finds that 
these reports are new because they were not in existence at 
the time of the August 1990 rating decision.  However, since 
these records do not include a medical opinion concerning the 
etiology or date of onset of the veteran's abdominal pain, 
they are not material to the central issue in this case.  

The Board also notes that a February 2005 VA outpatient 
treatment record lists a diagnosis of gastroesophageal reflux 
disease (GERD).  Although new, this record also does include 
a medical opinion concerning the etiology or date of onset 
concerning the veteran's GERD.  Therefore, it cannot be 
deemed material as defined under VA regulation. 

Lastly, the Board has considered the veteran's own lay 
statements in support of his claim.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  Here, the 
record does not reflect that the veteran possesses medical 
training and expertise.

As a whole, the evidence received since the August 1990 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the August 1990 rating decision remains final and 
the appeal is denied.  



V.  Blood Disorder, to Include Auto-
Immune Hemolytic Anemia and Coombs 
Positive Hemolytic Anemia

The veteran is seeking service connection for a blood 
disorder, to include auto-immune hemolytic anemia and Coombs 
positive hemolytic anemia.  However, the Board must first 
determine whether new and material evidence has been 
submitted since an August 1996 Board decision.  

In a statement of the case issued in April 2005, the RO found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a blood 
disorder, but then denied the claim on the merits.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a blood disorder, to include auto-
immune hemolytic anemia and Coombs positive hemolytic anemia, 
since the August 1996 Board decision.

In the August 1996 decision, the Board pointed out that the 
veteran's service medical records made no reference to a 
blood disorder.  The Board also reviewed medical records from 
the Shawnee Mission Medical Center dated from 1984 to 1985, a 
laboratory report from the Community Blood Center of Greater 
Kansas City dated in January 1985, medical records from Dr. 
R.P. dated from May 1987 to January 1990, medical records 
from the University of Kansas Medical Center dated from 1986 
to 1988, and a VA Agent Orange examination report dated in 
March 1991.  The Board found that none of these records 
included a medical opinion relating the veteran's blood 
disorder, to include hemolytic anemia, to service.  The Board 
also noted that a blood disorder, to include hemolytic 
anemia, was not a presumptive disease associated to certain 
herbicide agents used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam era.  38 C.F.R. §§ 3.307, 3.309(e).  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In October 2003, the veteran attempted to reopen his claim 
for service connection for a blood disorder, to include auto-
immune hemolytic anemia and Coombs positive hemolytic anemia, 
on the basis of new and material evidence.  In support of his 
claim, the veteran submitted a November 2005 letter from 
P.C., M.D., his family physician of 15 years, who indicated 
that the veteran's blood disorder was likely related to 
herbicide exposure in Vietnam.  Dr. P.C. provided the 
following opinion:

[The veteran] was exposed to Agent Orange during 
active military service in DaNang, Vietnam in 1968.  
He was diagnosed at the Veterans Hospital in Kansas 
City, Missouri in October 27, 1972 with Auto-immune 
hemolytic anemia which was indicated at that time 
to lead to lymphomas, and other types of 
malignancies.  I believe it is very likely that 
there is a substantial link of [the veteran's] 
initial diagnosis of Auto-immune hemolytic anemia 
to his now Hodgkins Lymphoma and I believe it is 
very likely that his exposure to herbicides (Agent 
Orange) was a contributing factor to this present 
diagnosed lymphoma.  

The Board finds this evidence to be new, as it was not of 
record at the time of the August 1996 Board decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran's blood disorder, to 
include auto-immune hemolytic anemia and Coombs positive 
hemolytic anemia, is related to herbicides.  Dr. P.C. appears 
to believe that herbicide exposure in Vietnam caused his 
auto-immune hemolytic anemia and that this disorder 
ultimately caused his Hodgkins lymphoma.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the August 1996 Board decision; thus, the 
claim of entitlement to service connection for a blood 
disorder, to include auto-immune hemolytic anemia and Coombs 
positive hemolytic anemia, must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.


ORDER

Service connection for a headache disorder is denied. 

Service connection for a psychiatric disorder, to include 
anxiety, is denied. 

New and material evidence not having been submitted to reopen 
a claim for service connection for a stomach disorder, to 
include duodenal ulcer disease and a spastic duodenitis, the 
appeal is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a blood disorder, to include 
auto-immune hemolytic anemia and Coombs positive hemolytic 
anemia, and, to this extent only, the appeal is granted to 
this extent only.


REMAND

The veteran claims that his blood disorder, to include auto-
immune hemolytic anemia and Coombs positive hemolytic anemia, 
is related to exposure to herbicides while serving in Vietnam 
during the Vietnam era.  However, the Board finds that 
additional medical evidence is needed before it can 
adjudicate this claim.  

As noted above, Dr. P.C. opined that the veteran's blood 
disorder involving auto-immune hemolytic anemia was likely 
related to herbicide exposure in Vietnam.  However, there is 
no indication that Dr. P.C.'s opinion was based on a review 
of the veteran's claim file.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran).  Therefore, 
the Board finds that the veteran's claims file should be 
reviewed by a VA examiner to determine whether his blood 
disorder, to include auto-immune hemolytic anemia and Coombs 
positive hemolytic anemia, is related to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a blood disorder to 
include auto-immune hemolytic anemia and 
Coombs positive hemolytic anemia since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

2.  The RO should arrange for the claims 
file to be reviewed by a VA examiner, 
preferably a hematologist if available or 
other appropriate specialist, to 
determine whether the veteran's blood 
disorder, to include auto-immune 
hemolytic anemia and Coombs positive 
hemolytic anemia, is related to herbicide 
exposure.  The examiner should be 
notified that he or she is to presume 
that the veteran was exposed to Agent 
Orange while serving in Vietnam.  Based 
on a review of the claims file, including 
Dr. P.C.'s November 2005 opinion, the 
examiner should state whether the 
veteran's blood disorder, to include 
auto-immune hemolytic anemia and Coombs 
positive hemolytic anemia, is related to 
Agent Orange exposure or otherwise 
related to the veteran's military 
service.  The examiner should be advised 
that if such an opinion cannot be stated 
with medical certainty, then an opinion 
expressed in terms that describe a range 
of probability or likelihood (i.e. , 
"very likely," "likely," "equally as 
likely as not," "unlikely," "very 
unlikely," etc.) would be of considerable 
assistance to VA in adjudicating the 
veteran's claim.

3.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for a 
blood disorder, to include auto-immune 
hemolytic anemia and Coombs positive 
hemolytic anemia.  If the benefit remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


